DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
INTRODUCTION:
The claims have been given the broadest reasonable interpretation in view of the specification.  To that end the examiner notes the following:
Breakpoint and Sulfur Breakpoint are defined in the specification at P13 -15 with sufficient specificity as to be enabling to one of ordinary skill in the art at the time of filing the invention.
The examiner notes the claims are set forth as a product by process (i.e. a specified feedstock is hydrotreated and fractionated for certain properties and blended with another fraction not hydrogen treated resulting in a fuel with no insolubles, etc.)  The below rejections set forth processes which form the claimed hydrocarbon fractions with the claimed feed and added/blended/mixed with a second fraction not treated by hydrogen.
Claim 45 recites “a liquid fuel comprising” (a) there is no “and” at the end of the (a) paragraph making it indefinite as to whether (b) is limiting (a) or an additional component of the fuel (i.e. or heavier oils; and, comprising (b)…)  Claim 45 may be further clarified by formatting and correcting minor syntax.  
For example:
hydrotreated streams of liquid fractions that are over the atmospheric distillation sulfur breakpoint of the hydrocarbon feed from which said fuel is formed, which said feed is one or more selected from the group consisting of:
a single crude oil,
a combination of two or more crude oils,
a combination of crude oil with light tight oil selected from light crude or associated or non-associated well head condensate, and
combinations of crude oil and heavy residual oil comprising high sulfur fuel oil or heavier oils; 
and, further comprising
liquid fractions at or below said sulfur breakpoint which are not treated by hydrogen; and,
Clarification is required for claim 46 as to whether the fuel is “further comprising” or if this is limitation is directed to component (b) of the fuel (i.e. wherein the liquid fraction (b) comprises a hydrotreated ultralow sulfur stream…)  This claim is indefinite.
Clarification is required for claim 47 as to whether the fuel is “further comprising” or if this is limitation is directed to component (a) or component (b) of the fuel.
Clarification is required for claim 48 as to whether the fuel is “further comprising” or if this is limitation is directed to component (a) or component (b) of the fuel.
Claim 49 recites an IMO Specification with no year or other specific designation  as to type of fuel (DMS, DMA, etc.) to ascertain which specification is to be met.  The lack of year etc. renders this limitation indefinite.
Claim 50 is unclear and indefinite.  It is unclear if the fuel further comprises: a) light tight oil, b) condensate, c) light tight oil and condensate and further comprises hydrotreated streams or some other combination. Further it is unclear whether the final fuel flashpoint is not a consideration or if one of the blending fractions need not possess a specific flash point.  Further “considering” the flash point does not seem to be further limiting to the claimed composition – applicant appears to mean that the fuel or fraction may possess any flash point.  It also appears the remaining claim language is directed to further defining and limiting the light tight oil (wherein the light tight oil possesses the following:  a sulfur content in the ranges of…density…API…and distillation cut ranges in weight percent….) and is reasonably clear. Correction of the formatting or a change of punctuation will aid in clarity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
INTRODUCTION:  Regarding the below rejections, the examiner notes the claims are set forth as a product by process (i.e. a specified feedstock is hydrotreated and fractionated for certain properties and blended with another fraction not hydrogen treated)  The below rejections set forth processes which form the claimed hydrocarbon fractions with the claimed feed and added/blended/mixed with a second fraction not treated by hydrogen. The patents set forth claims to treating the claimed feed to form the claimed fraction sulfur breakpoint added with the secondary claimed fractions possessing the claimed properties in overlapping ranges.  As such the patents claims give rise to obviousness double patenting for the claimed product by process product.  This introduction is expressly incorporated into each and every rejection below as though fully set forth therein.
Claims 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,920,160 Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent like the pending instant application claims a fuel comprising hydrotreated streams of liquid fraction of over a sulfur breakpoint and untreated liquid fractions at or below the sulfur breakpoint where the fuel does not contain residue insoluble in one or more solvents used for solvent separation (see claim 7 issued patent) comprising the instantly claimed fractions of crude oil derived hydrocarbons, with fractions having overlapping sulfur (see claims 11-12 of patent) and properties of API, density for a light tight oil with the same sulfur(see patent claim 14 and instant claim 50) with overlapping properties.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,220,638 Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent like the pending instant application claims a fuel comprising hydrotreated streams of liquid fraction of over a sulfur breakpoint and untreated liquid fractions at or below the sulfur breakpoint where the fuel does not contain residue insoluble in one or more solvents used for solvent comprising the instantly claimed fractions of crude oil derived hydrocarbons, with fractions having overlapping and properties of API, density for a light tight oil with the same sulfur with overlapping properties.  The instant patent claims a fuel blend of treated and untreated streams including light tight oil, crude oil with a naphtha below or at sulfur breakpoint cut, etc. See claim1 patent) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,208,601 Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent like the pending instant application claims a fuel comprising hydrotreated streams of liquid fraction of over a sulfur breakpoint and untreated liquid fractions at or below the sulfur breakpoint (See claim 1 issued patent) with overlapping sulfur (See claims 5 and 8-9 patent)  where the fractions are combined to form a fuel product (See claim 7 Patent) where the fuel does not contain residue insoluble in one or more solvents used for solvent separation with properties that have the same IMO specification targets (See claim 12 patent) .  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 45-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,640,718 Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent like the pending instant application claims a fuel comprising hydrotreated streams of liquid fraction of over a sulfur breakpoint and untreated liquid fractions at or below the sulfur breakpoint (See claim 1 (d)) (See patent claim 4) where the fuel does not contain residue insoluble in one or more solvents used for solvent separation comprising the instantly claimed fractions of crude oil derived hydrocarbons (patent Claim 1), with fractions having overlapping sulfur (See claim 2 patent)  and properties of API, density for a light tight oil with the same sulfur(see patent claim 14 and instant claim 50) with overlapping properties.  (Issued patent claim 1 for crude oil hydrotreated fraction over atmospheric distillation sulfur breakpoint) and a light tight oil as in instant claim 50 (See patent claim 12)  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for prior art discussing sulfur break point and various fuel features.  For Example Droubi et al (US 8,987,537) while discloses a blend of hydrotreated and non-hydrotreated fractions including naphtha, does not teach the insoluble content or the sulfur break point.  Kuhlman (CA2975611A1) discloses light tight oil.  Ansell et al (US 2008/0244966) discloses a Fischer Tropsch fuel component  with reduced insoluble (Abstract)[0005] with other fuels such as naphtha, kerosene, diesel [0021-0023] which may be petroleum derived and optionally hydro processed crude petroleum [0026] blended to reach a desired breakpoint [0062] and low sulfur [0123]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771